DETAILED ACTION
Receipt of Arguments/Remarks filed on August 17 2021 is acknowledged. Claims 4-6, 9-15, 17-19, 21, 23, 25-29, 31, 34-49, 54 and 56 were/stand cancelled. Claims 1-3, 7-8, 16, 20, 22, 24, 30, 33, 52-53 and 55 were amended. Claims 1-3, 7-8, 16, 20, 22, 24, 30, 32-33, 50-53 and 55 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The amendments and arguments filed August 17 2021 are sufficient to overcome the rejection of claims 1-3, 7-8, 22, 24, 26, 29, 53 and 55 under 35 USC 103 over Themens in view of Fisher et al., Speaker et al., Rastogi et al. as evidenced by Piergallini et al., Herb et al., Candau and Brick et al.  and the rejection of claims 1-3, 7-8, 16, 22, 24, 26, 29, 53 and 55 over Themens in view of Fisher et al., Speaker et al., Herb et al., Rastogi et al. and in further view of Stasko et al.  The cited prior art does not teach or suggest the biophotonic membrane as claimed.  
Since the ODP rejection would be the only remaining rejection, the provisional rejection of claims 1-3, 7-8, 22, 24, 26, 29, 53 and 55 on the ground on nonstatutory double patenting over copending Application No. 16643101 is withdrawn as copending ‘101 is the later filed application pursuant to MPEP 804 which states that if a "provisional" nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (including any benefit claimed under HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/current#/current/d0e303023313.html"35 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the composition, method for skin treatment and method for promoting wound healing as well as among chromophore and skin disorder, as set forth in the Office action mailed on February 13 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 13 2018 is withdrawn.  Claims 20, 30, 32-33 and 50-52, directed to additional chromophores, the method of skin treatment and the method for promoting wound healing are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emma Saffman on October 18 2021.

The application has been amended as follows: 
	In claim 20: please replace “pyronine Y, and their derivatives” with “and pyronine Y” in line 3.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a biophotonic membrane with a specific tensile strength and tear strength.  Themens which is the closest prior art is directed to an emulsion.  The .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616